351 S.W.3d 797 (2011)
Thurman SHELTON, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 95506.
Missouri Court of Appeals, Eastern District, Division One.
September 6, 2011.
Motion for Rehearing and/or Transfer to Supreme Court Denied October 20, 2011.
Application for Transfer Denied December 6, 2011.
Gwenda Renee Robinson, Assistant Public Defender, St. Louis, MO, for Appellant.
Chris Koster, John Winston Grantham, Jefferson City, MO, for Respondent.
Before CLIFFORD H. AHRENS, P.J., ROY L. RICHTER, J., and GARY M. GAERTNER, JR., J.


*798 ORDER

PER CURIAM.
Thurman Shelton appeals the motion court's denial of his Rule 29.15 motion for post-conviction relief without an evidentiary hearing. We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed pursuant to Rule 84.16(b).